Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Erin Mondloch Reg. No. 78,816 on 5/11/2022.

The claims have been amended as:
1-20.	(Canceled)

21. 	(Currently Amended)	A computer-implemented augmented reality (AR) platform comprising:
a computer system including an AR program containing a first AR object and a second AR object, wherein the first AR object is configured to communicate with a first physical device via a computer network, and the second AR object is configured to communicate with a second physical device via the computer network; and
a computing device in the computer network, wherein the computing device is configured to: 
monitor output of a sensor configured to sense an event within a physical space corresponding to an AR-defined volume, wherein the sensor comprises an imaging sensor configured to image the physical space corresponding to the AR-defined volume, and the AR-defined volume is configured to be positioned or sized by a user, and 
in response to detection of a first event by the sensor, automatically select one of the first and second AR objects based on respective priority values of the first and second AR objects, and trigger the selected AR object to communicate a first command to the physical device corresponding to the selected AR object.

22.	(Currently Amended)	The platform of claim 21, wherein the imaging sensor is disposed at a fixed location.

23.	(Canceled)	

24.	(Currently Amended)	The platform of claim [[23]]21, wherein the imaging sensor is configured to sense visible light.

25.	(Previously Presented)	The platform of claim 21, wherein the first event includes a gesture.

26.	(Previously Presented)	The platform of claim 25, wherein the gesture includes a hand motion recognizable by the computing device.

27.	(Canceled)	

28.	(Previously Presented)	The platform of claim 21, wherein the first command is configured to change a setting of the physical device corresponding to the selected AR object.

29.	(Previously Presented)	The platform of claim 21, further comprising a mobile digital device configured to present an AR view of the physical space, the AR view including an AR content item of the selected AR object.

30.	(Canceled)	

31.	(Previously Presented)	The platform of claim 21, wherein the first and second AR objects are included in different AR child applications of a plurality of AR child applications of the AR program.

32.	(Previously Presented)	The platform of claim 21, wherein the first AR object is in communication with a third physical device via the computer network, and wherein the computing device is further configured to:
in response to a second event sensed by the sensor, trigger the first AR object to communicate a second command to the third physical device.

33.	(Previously Presented)	The platform of claim 32, wherein the first physical device is disposed at a first geographic location and the third physical device is disposed at a second geographic location different from the first geographic location.

34. 	(Currently Amended)	A sensor system comprising:
a sensor comprising an imaging sensor configured to sense image data relating to a physical space corresponding to an AR-defined volume;
a computer-implemented augmented reality (AR) system in communication with a computer network, the AR system including a first AR object configured to communicate with a first physical device and a second AR object configured to communicate with a second physical device; and
a computer system configured to receive output of the sensor and, in response to output indicating a first event within the physical space corresponding to the AR-defined volume, automatically determine that the first AR object has a higher priority value than the second AR object and communicate first data to the first AR object; 
wherein the first AR object is configured to communicate an instruction to the first physical device in response to the first data; and
wherein the AR-defined volume is configured to be positioned or sized by a user.

35.	(Previously Presented)	The sensor system of claim 34, wherein the sensor is configured to sense visible light.

36.	(Previously Presented)	The sensor system of claim 34, wherein the first event comprises a gesture recognizable by the computer system.

37.	(Previously Presented)	The sensor system of claim 34, wherein the first physical device has a setting transitionable between a first state and a second state, and wherein the instruction is configured to transition the setting between the first state and the second state.

38.	(Previously Presented)	The sensor system of claim 34, wherein the computer system includes a mobile device.

39.	(Previously Presented)	The sensor system of claim 38, wherein the mobile device comprises a wearable device.

40.	(Canceled)

41.	(Previously Presented)	The platform of claim 21, wherein the computing device is configured to determine respective priority values of the first and second AR objects based on respective frequencies of interaction of the computing device with the first and second AR objects.

42.	(Previously Presented)	The sensor system of claim 34, wherein the first AR object is included in a first AR child application and the second AR object is included in a second AR child application, and the computer system is configured to automatically determine that the first AR object has a higher priority value than the second AR object based on respective priority values of the first and second AR child applications.

43.	(New)	The platform of claim 21, wherein the AR-defined volume is a component of the first AR object.

44.	(New)	The platform of claim 21, wherein the AR-defined volume is a component of a third AR object.

The following is an Examiner’s statement of reasons for allowance:
In addition to applicant’s remarks filed 1/31/2022, prior arts of record and newly cited art of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 21 and 34 when taken in the context of the claims as a whole.
At best the prior arts of record found, specifically, McRae (US 2016/0165170 A1) discloses [0022] systems presenting information to a viewer using an augmented reality device such as glasses, tables, PDAs, smart phone, etc., [0029] These control objects and their associated metadata may be transferred wirelessly from the target object, or from a data repository to the AR device...The control objects may be objects such as buttons, dials, sliders, meters, etc. available for the target device as well as placement of the control objects on the target device and how the control objects are manipulated by the user, [0039] In another preferred embodiment, the user of the AR device may cause a menu display to be presented on the AR display. In this embodiment, the menu may have a list of controllable devices to be presented to the user. In this example, one of the controllable devices may be the kitchen area of a home which is not within eye site of the user. In this example, the user, sitting in the living room or in some remote environment accessible over a network, chooses the oven display. The AR device displays an image of the oven control panel with the control objects. The user may manipulate the controls by reaching for the control as displayed in the AR space. That is, the images will appear to be in front of the user and the AR device senses the user's hand/finger on the virtual control objects for the oven. This embodiment allows a controllable device to be controlled even if the device is not in eye sight of the AR device or resides across a network, [0045] FIG. 2 where 200 depicts a VR device that is physically a pair of enhanced glasses.  In this depiction, lenses 14 and 16 are displaying menu of controllable target devices derived from a database depicted in FIG. 8, [0053] Gestures may also be an eye gesture detected by cameras 28A/28B embedded within AR device 200 and focused on the user's eyes. Eye gestures may be horizontal or vertical movement of the eye and/or blinking of the eye lids, or other movements of the user's eyes, [0057] If the user wants to control a device that is not in visual range of AR device 200, the user may cause an application to be launched which will create an ordered list of target devices and display the list on the lenses of AR device 200. The ordered list of target devices displays the location of each of the target devices and the type of devices, [0058] Once the selection gesture has been recognized by AR device 200, the ordered list will be removed from the lenses of AR device 200 and a view of the oven controls will be displayed as shown in FIG. 9, [0059] In one embodiment, the lists are selected or ordered based on the direction that the glasses are “looking”, [0060] In FIG. 9, 900 depicts the oven control panel 902. In this depiction there is a movable dial 904 and a data display 906 which shows a start time in hours and minutes and a three digit display showing minutes to cook. This display allows the user to, using gesture commands, navigate to the control that the user wants to manipulate such as the start timer hours and minutes or the number of minutes to cook and change those values using controls or gestures as described, [0061] Likewise FIG. 10, 1000 depicts a microwave control panel 1002. In this depiction, a number pad 108 allows the user to enter start times on start timer display 1004. Push buttons Start 1006, Continue 1008, and Stop 1010 allow the user to initiate those functions on the target microwave oven; newly cited Harms (US 2017/0054569 A1) discloses [0055] In particular embodiments, a user may determine an interactive region via a display of a client device. For example, client device 360 may have software that allows user 230 to determine interactive region 350. The client device may display an image representative of the physical environment (e.g., via a camera). The user may interact with the client device to determine an interactive region. For example, user 230 may use client device 360 to determine interactive region 350 by choosing a shape from a list of shapes and using a touch screen to indicate the position or size of interactive region 350. As another example, user 230 may use client device 360 to determine interactive region 350 by drawing the region on a display of client device 360. This disclosure contemplates any suitable method of a user interacting with a client device to determine an interactive region, including voice command, interacting with a user interface (UI), gesture, or any other suitable method.  In addition, references uncovered have not provided a basis of evidence for asserting a motivation for one of ordinary skill in the art before the effective filing date of the invention, knowing the teachings of the prior art of record, would have combined them to arrive at the present invention as recited in the context of independent claims 21 and 34 as a whole.
Thus, claims 21 and 34 are allowed over the prior arts of record.  Dependent claims 22, 24-26, 28-29, 31-33, 35-39 and 41-44 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks filed 1/31/2022.
      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KC/Examiner, Art Unit 2143                                                                                                                                                                                                                                                                                                                                                                                                             /JENNIFER N WELCH/  Supervisory Patent Examiner, Art Unit 2143